Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 09/15/2022, which has been entered and made of record.  Claims 1, 7, 13 have been amended.  Claims 1, 4-7, 10-13, 16-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 09/15/2022 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “none the cited disclosure of Lok discloses or suggests any of the specific overlays or displays recited in the limitation. It is important to note a key difference between Lok and the present Application is that, while both include a mixed reality headset (MRH) and mannequin, in the present Application, the MRH is used to project visuals onto the (real) mannequin, whereas in Lok, the MRH displays a fully virtual person and uses the mannequin only for tactile input and feedback. Specifically, Lok describes a virtual patient as a "full-body virtual character with facial animation and gestural capabilities including lip synched speech, eye blinking, breathing none the cited disclosure of Lok discloses or suggests any of the specific overlays or displays recited in the limitation. It is important to note a key difference between Lok and the present Application is that, while both include a mixed reality headset (MRH) and mannequin, in the present Application, the MRH is used to project visuals onto the (real) mannequin, whereas in Lok, the MRH displays a fully virtual person and uses the mannequin only for tactile input and feedback. Specifically, Lok describes a virtual patient as a "full-body virtual character with facial animation and gestural capabilities including lip synched speech, eye blinking, breathing” (Remarks, Page 7-8)
The examiner disagrees with Applicant’s premises and conclusion.  Applicant failed to consider the knowledge available to those of ordinary skill in the art. the QR code (or other marker) to align the projection with the mannequin is part of the ordinary capabilities of a person of ordinary skill in the art. Lok’s MRH means mixed reality human. In ¶0017-0018, there is a tangible interface represents a portion of the virtual person's body and is registered to the virtual person's visual representation. Such tangible interface indicates Lok’s patient is not only virtual. There is physical interface for trainee to touch and interact. Thus an alignment is obvious needed in such mixed reality system. Lok uses markers in various location for tracking and alignment. For one of ordinary skill in the art, it is obvious to use marker on the tangible interface for alignment of tangible interface with the virtual projected human. As shown in Fig. 1, item 100 and item 120. ¶0020, This allows the user to evaluate the user's expressions, tone of voice, etc., all while still physically interacting with the tangible interface 110.  
Further Hendricks suggests to use marker to track the position of the mannequin (¶0107, “the system can employ fiducial markers, or image patterns with a known size and configuration to track the position and orientation (pose) of the mannequin).

Applicant submits “There is no suggestions of an overlay projected on the virtual patient with any details or information. Similarly, Lok   28 describes different positions of the virtual patient and notes that the patient "is able to point to locations in her left breast where she has found a mass and where she is experiencing pain." This is not an overly of additional information projected onto an object of interest, but rather an object of interest itself. This is also seen in Fig. 1, which appears to depict the virtual patient (120) with no overlays projected thereon.” (Remarks, Page 8).
The examiner disagrees with Applicant’s premises and conclusion.  It seems applicant misunderstood the mixed reality human (MRH). In paragraph 0018-0026, The MRH is implemented using a tangible interface 110 fitted with force sensors to detect the user's touch on the tangible interface 110. ¶0027, “mixed reality humans merge virtual and real spaces: the virtual person's visual representation is co-located with the tangible interface 110 that represents a portion of the virtual person's body. Users touch the tangible interface 110 while viewing the virtual person through a display device such as an HMD 102.” Examiner believes the paragraph cited clearly teach a projection to a tangible interface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US Pub 2018/0322800 A1) in view of Hendricks et al. (US Pub 2018/0293802 A1).

As to claim 1, Lok discloses a system for training a trainee (Lok, abstract), the system comprising: 
mixed-reality hardware, wearable by the trainee and having a display viewable by the trainee (Lok, Fig. 1, ¶0018); 
a camera coupled to a tracking logic (Fig. 1, ¶0018, “A head tracking system 106 includes cameras 108.” “Other parts of the user's body (e.g., hands) could be tracked using additional IR markers on the user. IR cameras 108 detect the location of the infrared markers and head tracking system 106 determines the pose of the user's head.”); 
an object of interest (¶0017, “mixed reality humans (MRH) as a tangible interface and image processing techniques to afford touch-driven communication between a person and a virtual person.”), 
wherein the mixed reality hardware is configured to: 

on the display, overlay a three-dimensional hologram onto the object of interest (Lok, ¶0017, “The tangible interface represents a portion of the virtual person's body and is registered to the virtual person's visual representation.” Fig. 1, item 110 and 120. ¶0020, “The simulation system 112 analyzes this information to provide the appropriate visual and audio output signals to the HMD 102. A virtual representation of the patient is shown at 120. This allows the user to evaluate the user's expressions, tone of voice, etc., all while still physically interacting with the tangible interface 110.”  ¶0061, “Augmenting the environment by using a 3D representation of the interaction, spatial information about the student's communication can be augmented to the environment.”), 
wherein the three-dimensional hologram is one of an overlay of body parts with anatomy, an overlay of visible symptoms, at least one context- dependent question displayed in a virtual screen, or a display of medication-specific information (Lok, ¶0017, “mixed reality humans (MRH) as a tangible interface and image processing techniques to afford touch-driven communication between a person and a virtual person.” Fig. 1, Fig. 1, item 110 and 120. ¶0020, “The simulation system 112 analyzes this information to provide the appropriate visual and audio output signals to the HMD 102. A virtual representation of the patient is shown at 120. This allows the user to evaluate the user's expressions, tone of voice, etc., all while still physically interacting with the tangible interface 110.”  ¶0023, “the MRH patient reported that she had pain in her left breast only after the user palpated her breast, eliciting verbal and gestural expressions of pain. In this case, the user's touch steered the conversation to the topic of the patient's breast pain.” ¶0028, “The MRH breast exam patient is able to point to locations in her left breast where she has found a mass and where she is experiencing pain.” ¶0027.¶0029, “allowing users to see their hands during palpation and the virtual breast tissue to behave realistically by deforming to the user's palpation.” ¶0061, “Augmenting the environment by using a 3D representation of the interaction, spatial information about the student's communication can be augmented to the environment.”);
detect whether the trainee is gazing at the object of interest (Lok, ¶0022, “The user's head gaze is also computed by head tracking system 106.” ¶0051, “This allows the system to detect user presence, head gaze, pointing gestures, and chair motion” ¶0061, “IPSViz demonstrates this by augmenting the 3D environment and VH models with a gaze target. The gaze target is a texture that is projected wherever the user was looking during the interaction. The gaze target allows students to become aware of where their attention was actually focused, as opposed to where they thought it was focused.” ¶0064, “Appropriate gaze builds rapport by communicating attention, friendliness, and respect. The gaze target highlights where the student's head was pointing. Rendering from the VH's viewpoint allows the student to see how a patient interprets the student's head motion. Reviewing the interview from the VH's viewpoint shows students that patients notice gaze behavior and know when they are not paying attention.”), and 
detect human speech (¶0007, “a microphone capturing speech from the user” ¶0017, “A simulation allows the MRH to respond with appropriate speech and gestures interprets the user's touch.”); 
wherein the tracking logic is configured to track (¶0007, “a tracking system tracking at least one position or the user” ¶0018, “A head tracking system 106 includes cameras 108. The pose of a user's head (e.g., 6 degrees of freedom) is tracked using infrared-markers on the HMD 102. Other parts of the user's body (e.g., hands) could be tracked using additional IR markers on the user.”); and 
wherein the training logic is configured to provide feedback to the trainee regarding training progress (¶0024, “Building towards the goal of incorporating MRH patients into a medical education curriculum for training clinical exam skills, two user studies provide an initial evaluation of (1) medical students' behavior when interacting with the MRH breast exam patient and (2) the usability and acceptability of using MRH patients for practice and evaluation of students' communication and physical exam skills.” ¶0046, “To improve training, the users of H-VH experiences need to review, evaluate, and get feedback on them.” “To enable review, IPSViz generates spatial, temporal, and social visualizations of H-VH interactions. Visualizations are generated by treating the interaction as a set of signals. Interaction signals are captured, logged, and processed to generate visualizations for review, evaluation and feedback. The results of a user study show that reviewing the visualizations helps students become more self-aware of their actions with a virtual human and gain insight into how to improve interactions with real humans.” ¶0048, “The signals include user speech, video, tracking data, and VH behavior.”¶0070-0072) based on: 
tracking of the object of interest (¶0026, “The MRH patient wears a virtual hospital gown, the physical correlate of which is worn by the mannequin. The opening and closing of the gown is tracked by a camera 116, using computer vision techniques (e.g., infrared fiducial tracking), causing the MRH's virtual gown to open and close on HMD 102.” ¶0027, “the virtual person's visual representation is co-located with the tangible interface 110 that represents a portion of the virtual person's body.”), 
detecting whether the trainee is gazing at the object of interest (¶0064, “Appropriate gaze builds rapport by communicating attention, friendliness, and respect. The gaze target highlights where the student's head was pointing. Rendering from the VH's viewpoint allows the student to see how a patient interprets the student's head motion. Reviewing the interview from the VH's viewpoint shows students that patients notice gaze behavior and know when they are not paying attention.”), 
detecting human speech (¶0031, “Anticipating the utterances that the user will say to a VH through student interactions, and generating the responses of the VH through educator feedback, are the two elements used in order to accurately model human-VH conversations.”), and 
tracking the (¶0050, “The sensor data collected at 604 may be from any number of sources including user speech, image data from imaging system 114, tracking data from tracking system 106, script data from simulation system 112, etc.” ¶0050, “markers are attached to the back of the student's chair. Combining head and chair tracking data enables computing approximate body lean. The markers are tracked by an optical, infrared tracking system 106. This allows the system to detect user presence, head gaze, pointing gestures, and chair motion. Detected events and the 3D positions of each marker are logged. Video of the interaction is also recorded for later review in IPSViz.” ¶0057, “measures forward body lean by measuring the angle between the student's back and an up-vector (a vector perpendicular to the floor of the room).” ¶0060, “Graph 710 is a plot of the user's forward lean with respect to time. Again, this allows the user to correlate their physical posture (e.g., forward lean) with respect to certain points in time, also correlated to certain topics in graph 708.”).
Lok does not explicitly disclose the object of interest having a marker associated therewith, track a position of the object of interest based on the marker, on the display, overlay an image onto the object of interest based on the marker and track skeletal movements. However, these are all obvious techniques in mixed reality.
Hendricks teaches the object of interest having a marker associated therewith (Hendricks, ¶0107, “the system can employ fiducial markers, or image patterns with a known size and configuration to track the position and orientation (pose) of the mannequin,” “The fiducial serves two purposes; the first is determination of the position of the user's vantage point with respect to the fiducial, and second is relating the position of the user to a map or model of the environment or item to be augmented.” ¶0112, “By leveraging the power of fiducial markers, a virtual object can quickly be relocated to another position in 3D space simply by reacquiring the fiducial markers”), 
track a position of the object of interest based on the marker (Hendricks, ¶0107, “the system can employ fiducial markers, or image patterns with a known size and configuration to track the position and orientation (pose) of the mannequin, or to determine the user's position with respect to mannequin. The fiducial serves two purposes; the first is determination of the position of the user's vantage point with respect to the fiducial, and second is relating the position of the user to a map or model of the environment or item to be augmented.”¶0112 ¶0119, “look at the fiducial markers that are incorporated on the mannequin and essentially, re-register or relock these coordinates of the updated positions of this fiducial marker relative to this spatial map in a new area of the room.”), 
on the display, overlay an image onto the object of interest based on the marker (Hendricks, ¶0107, “model of the environment or item to be augmented.” ¶0108. ¶0112) and 
track skeletal movements (Hendricks, ¶0079, “For AR target tracking, systems can utilize computer vision frameworks. Such frameworks can support a number of visual tracking methodologies, including 2D fiducial marker tracking, 2D image tracking, human face and skeleton tracking, 3D object tracking, and environmental motion tracking,”).
Lok and Hendricks are considered to be analogous art because all pertain to mixed reality. It would have been obvious before the effective filing date of the claimed invention to have modified Lok with the features of “the object of interest having a marker associated therewith, track a position of the object of interest based on the marker, on the display, overlay an image onto the object of interest based on the marker and track skeletal movements.” as taught by Hendricks. The suggestion/motivation would have been in order to presenting to a medical trainee a medical mannequin that can exhibit subtle visual, audible, and/or tactile cues with respect to changing medical conditions (Hendricks, ¶0009).

As to claim 6, claim 1 is incorporated and the combination of Lok and Hendricks discloses the feedback comprises one of a timing of the trainee's performance, a positivity rating of the performance, and a level of detail detected in the performance (Lok, ¶0047, “the H-VH interaction can be 3D rendered from any perspective, including that of the conversation partner (the virtual camera is located at the VH's eyes). These are called “spatial visualizations.” Students are able to perceive “what it was like to talk to themselves”; events in the H-VH interaction are visualized with respect to an interaction timeline. These are called “temporal visualizations.” Students are able to discern the relationship between conversation events; Verbal and nonverbal behaviors are presented in log, graph, and 3D formats. These are called “social visualizations.” Students are able to understand how their behavior affects the conversation.” Fig.7, ¶0060, “Graph 710 is a plot of the user's forward lean with respect to time. Again, this allows the user to correlate their physical posture (e.g., forward lean) with respect to certain points in time, also correlated to certain topics in graph 708.” Fig.8, ¶0063, “The topic plot, shown in more detail in FIG. 8, provides text and graphical representations of verbal communication.” ¶0064, “Nonverbal communication is represented in IPSViz through plots, the 3D-rendered motions of the VH, student, and gaze target, and through the video playback.” ¶0069, “In the Injured Cranial Nerve (ICN) example, the VP system would be able to evaluate if the student correctly conducted the eye exam, identified the appropriate nerve injury (could be one of three different ones given the physical findings) and requested the proper testing (e.g., MRI). The student would be provided feedback immediately.” ¶0070-72)

As to claim 7, the combination of Lok and Hendricks discloses a training system comprising: mixed-reality hardware, wearable by a trainee and having a display viewable by the trainee; a camera coupled to a tracking logic; a marker associated with an object of interest; and a training logic; wherein the mixed-reality hardware is configured to: track a position of the object of interest based on the marker, on the display, overlay a three-dimensional hologram onto the object of interest based on the marker, wherein the three-dimensional hologram is one of an overlay of body parts with anatomy, an overlay of visible symptoms, at least one context- dependent question displayed in a virtual screen, or a display of medication-specific information, detect whether the trainee is gazing at the object of interest, and detect human speech; wherein the tracking logic is configured to track skeletal movements of the trainee; and wherein the training logic is configured to provide feedback to the trainee regarding training progress based on: tracking of the object of interest, detecting whether the trainee is gazing at the object of interest, detecting human speech, and tracking the skeletal movements of the trainee (See claim 1 for detailed analysis.).

As to claim 12, claim 7 is incorporated and the combination of Lok and Hendricks discloses wherein the feedback comprises one of a timing of the trainee's performance, a positivity rating of the performance, and a level of detail detected in the performance (See claim 6 for detailed analysis.).

As to claim 13, the combination of Lok and Hendricks discloses a method for training a trainee by using an object of interest, the method comprising: placing mixed-reality hardware on the trainee, the mixed-reality hardware including a display viewable by the trainee; associating a marker with the object of interest; track a position of the object of interest based on the marker; on the display, overlaying a three-dimensional hologram onto the object of interest based on the marker, wherein the three-dimensional hologram is one of an overlay of body parts with anatomy, an overlay of visible symptoms, at least one context- dependent question displayed in a virtual screen, or a display of medication-specific information; detecting whether the trainee is gazing at the object of interest, detecting human speech, and tracking the skeletal movements of the trainee (See claim 1 for detailed analysis.).

As to claim 19, claim 13 is incorporated and the combination of Lok and Hendricks discloses the feedback comprises one of a timing of the trainee's performance, a positivity rating of the performance, and a level of detail detected in the performance (See claim 6 for detailed analysis.).

As to claim 20, claim 13 is incorporated and the combination of Lok and Hendricks discloses the feedback is provided as audio feedback (Lok, ¶0020, “provide the appropriate visual and audio output signals to the HMD” ¶0047, “Students gain insight into this complexity by reviewing multiple visualizations, such as audio, video, text, and graphs to enable AAR” ¶0053, “Note that audio of the interaction is also recorded to the video log”).

Claims 4-5, 10-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US Pub 2018/0322800 A1) in view of Hendricks et al. (US Pub 2018/0293802 A1) and Murrish et al. (US Pub 2020/0251225 A1) and Jarrell et al. (US Pub 2014/0113263 A1).

As to claim 4, claim 1 is incorporated and the combination of Lok and Hendricks does not disclose the training logic comprises a fuzzy logic rules engine having rules relating to: an ontology for the skills being simulated during the training; and a personalized profile for the trainee.
Murrish discloses the training logic comprises a fuzzy logic rules engine having rules (Murrish, Fig. 10A, ¶0054, “Examples of agent decision procession applications include: searching, including heuristic and traditional searching; list; constraint satisfaction; heuristic informed; hill climbing; decision tree; simulated annealing; graph search; A* search; genetic algorithm; evolutionary algorithm; Tabu search; logical inference; fuzzy logic; forward and backward-chaining rules; multi-criteria decision making; procedural; inductive inference; pattern recognition; neural fuzzy network; speech recognition; natural language processing; decomposition; divide-and-conquer; goal tree and subgoal tree; state machine; function decomposition; pattern decomposition; and other decision-processing applications.” ¶0090, “The rules engine may determine actions or dispositions with respect to a patient by applying a set of pre-defined rules to a pre-determined number of conditions or treatments.”) relating to: 
an ontology for the skills being simulated during the training (Murrish, ¶0005, “ontology mapping, and distributed adaptive knowledge processing” ¶0039, “mapping concepts in the received information such as performing synonymic matching and ontology mapping” ¶0052, “ontology-driven functionality” ¶0064, “intelligence is achieved within agents by way of support provided by a rich ontology within a semantic network.” ¶0082-0083.); and 
a personalized profile for the trainee (¶0150, “Other information of the one record may include demographic results, medical profiles” Even Murrish refer to patient profile but it is obvious for one of ordinary skill in the art to incorporate trainee profile. This can also be seen in Jarrell.).
Lok, Hendricks, Murrish and Jarrell are considered to be analogous art because all pertain to medical care delivery. It would have been obvious before the effective filing date of the claimed invention to have modified Lok with the features of “a fuzzy logic rules engine having rules relating to: an ontology for the skills being simulated during the training; and a personalized profile for the trainee.” as taught by Murrish and Jarrell. The suggestion/motivation would have been in order to transform raw data into relevant data through the use of natural language processing, synonymy and ontology mapping, and adaptive knowledge processing (Murrish, abstract).

As to claim 5, claim 4 is incorporated and the combination of Lok, Hendricks, Murrish and Jarrell discloses the personalized profile is updated based on prior observation of the trainee's behavior by the system (Jerrell, ¶0040, “the system is configured to evaluate the trainee interaction with a virtual patient by determining a psychological profile for the trainee.” “advise a real person who is a clinician or clinical trainee on specific procedures and interactions with a real patient using a virtual mentor which determines best practices as well as the psychological profile of the clinician or trainee or patient, or some combination.” ¶0056, “Prior profiles are retrieved from the agent's memory 141 and updated profiles are stored into the agent's memory 141 through the memory interface module 230.” ¶0096, “the values of the psychological profile data for an agent such as a VP, a real clinician, a trainee, or a virtual clinician are determined based on observation of actions and reactions by those agents or used to evaluate an agent, or some combination. In various embodiments, evaluation of an agent includes evaluating performance of a clinician or evaluating the medical state of a patient or evaluating personality of an agent, or some combination. As used herein personality evaluation includes determining one or more personality traits or mental states of the agent, such as an agent representing a real patient or an agent representing a clinician or an agent representing a clinician trainee. Performance evaluation includes determining accuracy or efficiency of proposed hypothesis or proposed diagnosis or proposed testing or proposed treatment.”)
Lok, Hendricks, Murrish and Jarrell are considered to be analogous art because all pertain to medical care delivery. It would have been obvious before the effective filing date of the claimed invention to have modified Lok with the features of “the personalized profile is updated based on prior observation of the trainee's behavior by the system” as taught by Murrish and Jarrell. The suggestion/motivation would have been in order to provide for ongoing enhancements to a clinical simulation environment, including general training and case-specific advising of clinicians, which target psychological phenomena that can negatively impact the decision making of both a clinician and a patient (Jarrell, ¶0010)

As to claim 10, claim 7 is incorporated and the combination of Lok, Hendricks, Murrish and Jarrell the training logic comprises a fuzzy logic rules engine having rules relating to: an ontology for the skills being simulated during the training; and a personalized profile for the trainee (See claim 4 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Lok, Hendricks, Murrish and Jarrell the personalized profile is updated based on prior observation of the trainee's behavior by the system (See claim 5 for detailed analysis.).

As to claim 16, claim 13 is incorporated and the combination of Lok and Hendricks discloses the providing feedback comprises using a fuzzing logic rules engine having rules based on: an ontology for the skills being simulated during the training; and a personalized profile for the trainee (See claim 4 for detailed analysis.).

As to claim 17, claim 16 is incorporated and the combination of Lok, Hendricks, Murrish and Jarrell the personalized profile is updated based on prior observation of the trainee's behavior using the method (See claim 5 for detailed analysis.).

As to claim 18, claim 16 is incorporated and the combination of Lok, Hendricks, Murrish and Jarrell prior to placing the mixed-reality hardware on the trainee, administering a self-efficacy evaluation to the trainee, and wherein the personalized profile is based on results of the self-efficacy evaluation (Lok, ¶0005, “students review their social interaction, and are evaluated using a combination of self, instructor, and peer-group evaluation.” Murrish, ¶0157, “consumer questionnaires such as self-diagnosis questionnaires”. Jarrell, ¶0056, “determine values for one or more personality traits of the agent, or another agent based on interactions with that agent.” a group comprising intellect, interest in learning, compassion, perception, trustworthiness, self image, affability, temper, education level, areas of expertise, beliefs, biases and phobias.” ¶0096, “the values of the psychological profile data for an agent such as a VP, a real clinician, a trainee, or a virtual clinician are determined based on observation of actions and reactions by those agents or used to evaluate an agent, or some combination. In various embodiments, evaluation of an agent includes evaluating performance of a clinician or evaluating the medical state of a patient or evaluating personality of an agent, or some combination. As used herein personality evaluation includes determining one or more personality traits or mental states of the agent, such as an agent representing a real patient or an agent representing a clinician or an agent representing a clinician trainee. Performance evaluation includes determining accuracy or efficiency of proposed hypothesis or proposed diagnosis or proposed testing or proposed treatment.” ¶0105, “A self image field 633 g holds data that indicates a self image property, a primitive, and the value field 634 g holds data that indicates a value, e.g., about average, substantially above average, substantially below average image of self held by the agent.”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613